EX-99.e.2.i.a AMENDMENT 1 to APPENDIX A to THIRD AMENDED AND RESTATED FINANCIAL INTERMEDIARY DISTRIBUTION AGREEMENT Delaware Group Adviser Funds Delaware Group State Tax-Free Income Trust Delaware Diversified Income Fund Delaware Tax-Free Pennsylvania Fund Delaware U.S. Growth Fund Delaware Group Tax-Free Fund Delaware Group Cash Reserve Delaware Tax-Free USA Fund Delaware Cash Reserve Fund Delaware Tax-Free USA Intermediate Delaware Group Equity Funds I Delaware Group Tax-Free Money Fund Delaware Balanced Fund Delaware Tax-Free Money Fund Delaware Group Equity Funds II Delaware Group Global & International Funds Delaware Large Cap Value Fund Delaware Emerging Markets Fund Delaware Value Fund Delaware Global Value Fund Delaware International Value Equity Fund Delaware Group Equity Funds III Delaware American Services Fund Delaware Pooled Trust Delaware Small Cap Growth Fund The Real Estate Investment Trust Portfolio I Delaware Trend Fund Voyageur Insured Funds Delaware Group Equity Funds IV Delaware Tax-Free Arizona Fund Delaware Large Cap Growth Fund Delaware Growth Opportunities Fund Voyageur Intermediate Tax-Free Funds Delaware Tax-Free Minnesota Intermediate Fund Delaware Group Equity Funds V Delaware Dividend Income Fund Voyageur Mutual Funds Delaware Small Cap Core Fund Delaware Minnesota High-Yield Municipal Bond Fund Delaware Small Cap Value Fund Delaware National High-Yield Municipal Bond Fund Delaware Tax-Free California Fund Delaware Group Foundation Funds Delaware Tax-Free Idaho Fund Delaware Aggressive Allocation Portfolio Delaware Tax-Free New York Fund Delaware Moderate Allocation Portfolio Delaware Conservative Allocation Portfolio Voyageur Mutual Funds II Delaware Tax-Free Colorado Fund Delaware Group Income Funds Delaware Corporate Bond Fund Voyageur Mutual Funds III Delaware Delchester Fund Delaware Large Cap Core Fund Delaware Extended Duration Bond Fund Delaware Select Growth Fund Delaware High-Yield Opportunities Fund Voyageur Tax Free Funds Delaware Group Government Fund Delaware Tax-Free Minnesota Fund Delaware Core Plus Bond Fund Delaware Inflation Protected Bond Fund Delaware Group Limited-Term Government Funds Delaware Limited-Term Government Fund
